Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 1 of 24 PageID: 1433



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JEFFREY DRURY,                            :
                                          :
            Petitioner,                   :   Case No. 3:13-cv-3135 (BRM)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY, et al.,              :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

MARTINOTTI, DISTRICT JUDGE

         Petitioner, Jeffrey Drury, is a state prisoner proceeding pro se with a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner was first convicted in 2003 by a jury of

sexual assault, terroristic threats, carjacking, theft by unlawful taking, and kidnapping. He is

currently serving an aggregate prison term of twenty-five years with an eighteen-and-one-half

years period of parole ineligibility. Petitioner raises several claims in his habeas petition. For the

reasons set forth below, the Petition is denied and a certificate of appealability shall not issue.

    I.      FACTUAL BACKGROUND

         This Court, affording the state court’s factual determinations the appropriate deference, see

28 U.S.C. § 2254(e)(1), 1 will recount salient portions of the recitation of facts as set forth by the

New Jersey Supreme Court:

                On September 16, 2000, Jane Jones, [FN1] Alexis Armour, Bob
                Brown, and Mary Morgan were at the home of a friend in
                Bordentown. All four were high-school students and each of them
                was sixteen or seventeen years old. Shortly before midnight, they
                decided to go to Trenton to buy marijuana. Bob drove the others in
1
  Pursuant to 28 U.S.C. § 2254(e)(1), “[i]n a proceeding instituted by an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court, a determination of
a factual issue made by a State court shall be presumed to be correct. The applicant shall have the
burden of rebutting the presumption of correctness by clear and convincing evidence.”
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 2 of 24 PageID: 1434



           his father's car, a four-door sedan. Jane sat in the front passenger
           seat, with Mary seated behind her, while Alexis sat in the rear seat
           directly behind the driver. When they arrived in Trenton, they drove
           along a street where they believed they would be able to make their
           purchase. They saw a man, later identified as defendant, sitting or
           lying down and holding a brown bag. As the car began to drive by,
           they heard defendant say “weed, weed.” Bob slowed the car to a
           stop. As he did, defendant approached, opened the back passenger
           side door where Mary was seated, and got into the car next to her
           without asking permission.

                  [FN1 The Appellate Division identified the four
                  people, other than defendant, who were involved in
                  the events that led to defendant's conviction by use
                  of fictitious names, which designations we have
                  elected to continue, with the exception of our
                  election to alter the first name of one of the teenagers
                  from Alex to Alexis to correctly convey the fact that
                  she, like Jane and Mary, was female.]

           Defendant, who had a large, partially consumed bottle of beer in the
           bag, asked the teenagers how much marijuana they wanted to buy.
           When they told defendant that they wanted ten dollars worth, he
           offered to give them fifteen dollars worth instead if they would give
           him a ride to where he wanted to go. The teenagers agreed, and
           defendant directed Bob to a house. According to Jane, defendant got
           out of the car and went into the house, but soon returned, telling the
           teenagers he could not make the purchase at that location and needed
           to be taken elsewhere. Defendant provided directions, and when
           they arrived at the second location, defendant said he wanted one of
           the girls to go with him into the building to make the purchase. He
           first asked Mary, the back-seat passenger, if she would go with him,
           but she declined, telling him she felt ill. Jane, the front-seat
           passenger, agreed to go instead.

           Jane testified that she and defendant went into a nearby building and
           that defendant knocked on the door of an upstairs apartment. Two
           people answered the door and, after first leaving Jane alone in a
           bedroom, defendant went with them to a back room. When
           defendant returned, he told Jane that the others were getting the
           marijuana. He then locked the bedroom door and asked Jane about
           the nature of her relationship with Bob. She told him that she and
           Bob were involved romantically but that she was a virgin.

           According to Jane, defendant then told her, in a “strong . . .
           demanding” voice, that he was going to engage in sex with her. She


                                             2
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 3 of 24 PageID: 1435



           refused and tried to unlock the door to leave, at which point
           defendant grabbed her from behind. Jane then began to scream and
           cry as defendant threatened to slit her throat with a knife and choked
           her into unconsciousness. When she revived, defendant was
           undressing. As she resisted his efforts to undress her, defendant
           again began to choke her and threatened to hit her. Jane continued
           to resist, but eventually defendant pried her legs apart and penetrated
           her vaginally.

           After defendant completed his assault on Jane, he led her downstairs
           and out to the car where the other three teenagers were waiting.
           Instead of getting into the back seat, defendant opened the driver's
           door and told Bob to move over. Bob refused, saying that he was
           driving. Defendant ordered Bob to move over and then shoved him
           out of the driver's seat and into the front passenger seat.

           As a result, Jane, who had already opened the front passenger door
           to get back into that seat, instead took the rear passenger-side seat
           where defendant had been sitting earlier. Jane testified that she was
           crying when she got into the car and that she told the two other girls
           in the back seat what had happened. The other teenagers testified
           that Jane was crying, had bruises on her neck, and that there was a
           cut on her eyebrow that was bleeding. Mary, who was then sitting
           next to Jane, testified that Jane told her that defendant had threatened
           to slit her throat and had raped her. Alexis testified that Jane
           whispered to her that defendant had raped her. Alexis also noticed
           that Jane's “pants were undone and her shoes weren't tied.”

           Although at least three of the four teenagers had cell phones at some
           point during the night, defendant confiscated Bob's when it rang,
           and the teenagers were afraid to use theirs to call for help either
           during the twenty or thirty minutes when Jane and defendant were
           gone or after she returned. They testified that they did not call for
           help because they were afraid of defendant and afraid that they
           would be punished because they had been involved in an attempt to
           buy illegal drugs.

           After defendant and Jane had returned to the vehicle, defendant
           drove the car, with the four teenagers in it, around Trenton for
           approximately forty-five minutes, [FN2] making one or two stops
           for the purpose of purchasing drugs for himself through the open
           window of the car and, according to Bob and Alexis, having Bob
           purchase “blunts” for him. According to the teenagers, only
           defendant ingested any drugs at any time during the night. When
           some of the teenagers asked defendant for permission to get out of
           the car, he refused. In addition, although at one point during the


                                              3
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 4 of 24 PageID: 1436



           drive defendant apologized to Jane for “what happened back there,”
           he also ordered her to “shut up” because she would not stop crying.

                  [FN 2 Jane estimated that defendant continued
                  driving them around Trenton for “at least a half-hour,
                  forty-five minutes.” The estimates given by the other
                  teenagers varied from a minimum of a half-hour to
                  as much as two and one-half hours in duration.]

           Eventually, defendant drove back to the first house where they had
           stopped and got out of the car, taking the keys with him and saying
           he would return. The four teenagers waited until he had disappeared
           from sight and then got out and ran from the car to seek help. Jane
           had trouble keeping up with the others because her shoes were
           untied and her pants were still unbuttoned. Alexis was able to flag
           down a car driven by two gentlemen who drove the four teenagers
           to a guardhouse near a bridge, where the police were summoned.
           Photographs taken of Jane that night at the hospital showed marks
           and bruises on her neck, and a DNA analysis identified defendant's
           semen on Jane's panties.

           Defendant offered a different version of the night's events. In
           relevant part, he testified that he called out to the slowly passing car
           to indicate that he had drugs for sale and then got into it after being
           given permission to do so. He directed Bob to keep driving so the
           transaction would not be discovered and sold or gave crack cocaine
           to Bob four times during the events that followed, starting with a ten
           dollar sale shortly after he got into the car. According to defendant,
           right after the initial sale, he asked the teenagers to take him to
           replenish his supply in exchange for free crack which they readily
           agreed to do. He testified that he began to converse with Jane soon
           after and that they stopped at a gas station where he bought cigars.

           Defendant testified that when he went into the first house, his
           supplier did not have enough of the drugs he wanted to purchase and
           told him to return later that night. He explained that he then told Bob
           to drive around while he looked for other suppliers. Defendant stated
           that as they were driving, he and Jane continued to converse and that
           Jane willingly agreed to have sex with him in exchange for fifty
           dollars, of which twenty-five dollars would be paid in advance, with
           the balance to be paid when they had finished. He then directed Bob
           to the second house and showed him a safe location where Bob and
           the others could wait while he and Jane had sex. Defendant also
           recalled that he gave Bob more crack to make him “comfortable”
           while he was waiting. After the car was parked, defendant asked
           “the girl in the back seat” if she wanted to join him, but she declined.


                                              4
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 5 of 24 PageID: 1437




           Defendant testified that he and Jane got out of the car, that he gave
           Jane twenty-five dollars as soon as they were out of sight of the
           others, and that they then went into the building where he paid ten
           dollars for use of a room. According to defendant, he became
           annoyed when Jane asked him if he had a condom and was unwilling
           to let him penetrate her, offering to perform oral sex instead. He
           claimed they did not have sexual intercourse. Because he was not
           satisfied with what transpired, defendant demanded that Jane return
           the money he had paid her. Defendant testified that he put his arm
           around her neck and choked her when she refused to give him his
           money back. He denied that she lost consciousness, but conceded
           that he choked her, commenting that he was then able to grab the
           money back from her.

           According to defendant, he took over the driving after he and Jane
           returned to the car only because he knew how to get back to the
           house where his supplier was. He took the keys with him when he
           parked because he thought that otherwise the teenagers would drive
           away and leave him there, making it difficult for him to get back to
           the location where he had first met them. Defendant testified that
           when he returned and found that they were not waiting for him in
           the car, he drove around looking for them because he did not want
           the situation “to escalate ... bigger than what it ... really was.” He
           eventually abandoned the car when he was unable to find them.

           [. . .]

           Prior to trial, the State sought leave to return to the grand jury in an
           effort to amend the indictment as it pertained to first-degree sexual
           assault. That count of the original indictment was based on the
           assertion that defendant had committed the act of penetration
           “during the commission or attempted commission of carjacking.”
           Recognizing that carjacking is not enumerated as an offense that
           raises sexual assault from a second-degree to a first-degree crime,
           see N.J.S.A. 2C:14–2a(3), the prosecutor sought an opportunity to
           reindict defendant for having committed the sexual offense during
           the commission of a kidnapping, which is listed as a permissible
           predicate offense.

           The court denied the motion, reasoning on the record that an
           amendment would not be necessary. The court pointed out that
           robbery is one of the enumerated offenses that will suffice to elevate
           the sexual offense to a first-degree crime and concluded that
           carjacking was “an upgrade[d] [form] of robbery” which could
           therefore support the first-degree conviction. When charging the


                                              5
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 6 of 24 PageID: 1438



                jury, the court utilized a portion of the Model Charge, see Model
                Jury Charges (Criminal), § 2C:14–2a(3) Aggravated Sexual Assault
                (June 19, 2001), for aggravated sexual assault and instructed the jury
                that carjacking constituted an appropriate predicate offense. The
                jury verdict sheet also used carjacking in place of one of the
                specifically enumerated offenses.

State v. Drury, 919 A.2d 813, 815–18 (N.J. 2007).

         Following trial, the jury found Petitioner guilty of first-degree aggravated sexual assault,

N.J. Stat. Ann. § 2C:14-2a; third-degree aggravated assault, N.J. Stat. Ann. § 2C: 12-1b(7); third-

degree terroristic threats, N.J. Stat. Ann. § 2C: 12-3; four counts of first-degree carjacking, N.J.

Stat. Ann. § 2C:15-2; third-degree theft by unlawful taking, N.J. Stat. Ann. § 2C:20-3a; and four

counts of first-degree kidnapping, N.J. Stat. Ann. § 2C:13-1b. See id. at 818. Petitioner was

subsequently sentenced to an aggregate term of forty-five years in prison, subject to twenty-seven

years of parole ineligibility. See Drury, 919 A.2d at 819.

   II.      PROCEDURAL HISTORY

         On January 5, 2004, following his conviction, Petitioner appealed to the New Jersey

Superior Court, Appellate Division. On January 27, 2006, the Appellate Division issued its opinion

and held that while carjacking was sufficient to elevate the sexual assault charge to a first-degree

offense, that the record did not support the finding that Petitioner had been attempting or in the

commission of the carjacking when he sexually assaulted Jane Jones. See State v. Drury, 889 A.2d

1087, 1095 (N.J. Super. Ct. App. Div. 2006). The Appellate Division also held that based upon the

jury verdict, the jury had found all of the elements necessary to sustain the lesser-included offense

of second-degree sexual assault. See id. As a result, the Appellate Division modified Petitioner’s

conviction from a first-degree sexual assault to a second-degree sexual assault, affirmed the

remainder of Petitioner’s convictions, and remanded the matter for resentencing. Petitioner

appealed to the New Jersey Supreme Court, and on April 4, 2006, his petition for certification was


                                                  6
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 7 of 24 PageID: 1439



granted. See State v. Drury, 897 A.2d 1058 (N.J. 2006). However, the Supreme Court limited the

appeal to the following two issues: whether carjacking was an offense that could support a first-

degree sexual assault conviction, and whether recent New Jersey case law in State v. Natale, 878

A.2d 724 (N.J. 2005), affected Petitioner’s sentence on his kidnapping conviction. See State v.

Drury, 919 A.2d 813, 815 (N.J. 2007). On April 24, 2007, the New Jersey Supreme Court

“reverse[d] the conclusion of the Appellate Division that defendant’s commission of carjacking

could support his conviction of first-degree aggravated sexual assault,” but affirmed the judgment

of the Appellate Division “modifying his conviction on that count to a conviction of second-degree

sexual assault.” Id. at 825. The Supreme Court also held that Petitioner was entitled to a sentencing

remand on his kidnapping conviction, pursuant to Natale. See id. But, “[i]n all other respects,

defendant’s conviction [was] affirmed.” Id. at 826.

       Petitioner was resentenced on December 12, 2008 to an aggregate sentence of twenty-five

years in prison with a period of eighteen-and-one-half years parole ineligibility. See State v. Drury,

Indictment No. 01-07-0898, 2012 WL 1205862, at *1 (N.J. Super. Ct. App. Div. Apr. 12, 2012).

       On July 23, 2007, Petitioner submitted a verified petition for Post-Conviction Relief

(“PCR”). (See ECF No. 37-19.) On November 13, 2009, a hearing on the petition was held before

the Honorable Mitchel E. Ostrer, J.S.C. (See ECF No. 37-23.) Following oral argument, Judge

Ostrer denied the petition from the bench. (See id. at 12; see also ECF No. 37-24 at 1.) Petitioner

subsequently appealed the denial of his PCR to the Appellate Division. (See ECF No. 37-25 at 1.)

On April 12, 2012, the Appellate Division issued an opinion affirming the PCR court’s decision

and denying Petitioner’s appeal. (See ECF No. 37-29.) Petitioner subsequently filed a petition for

certification to the New Jersey Supreme Court that was denied on July 20, 2015. (See ECF No.

37-31 at 1.)



                                                  7
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 8 of 24 PageID: 1440



          In May 2013, Petitioner filed the instant habeas action. Respondent filed an answer in

opposition, and Petitioner filed a traverse thereafter.

   III.      LEGAL STANDARD

          An application for writ of habeas corpus by a person in custody under judgment of a state

court can only be granted for violations of the Constitution or laws or treaties of the United States.

See Engle v. Isaac, 456 U.S. 107, 119 (1982); see also Mason v. Meyers, 208 F.3d 414, 415 n.1

(3d Cir. 2000) (citing 28 U.S.C. § 2254). Petitioner filed this petition for writ of habeas corpus

after April 24, 1996, thus, the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

Pub. L. 104–132, 110 Stat. 1214 (Apr. 24, 1996), applies. See Lindh v. Murphy, 521 U.S. 320, 326

(1997). Under AEDPA, federal habeas corpus relief is not available for any claim decided on the

merits in state court proceedings unless the state court’s adjudication of the claim: (1) resulted in

a decision that was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based on an unreasonable determination of the facts in light of the evidence presented in

state court. See 28 U.S.C. § 2254(d).

          As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.’” Lockyer v. Andrade, 538

U.S. 63, 71 (2003) (quoting 28 U.S.C. § 2254(d)(1)). “‘[C]learly established federal law’ under

§ 2254(d)(1) is the governing legal principle set forth by the Supreme Court at the time the state

court renders its decision.” Id. (citations omitted). A federal habeas court making an unreasonable

application inquiry should ask whether the state court’s application of clearly established federal

law was “objectively unreasonable.” See Williams v. Taylor, 529 U.S. 362, 409 (2000). Therefore,

“a federal court may not issue a writ simply because the court concludes in its independent



                                                  8
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 9 of 24 PageID: 1441



judgment that the relevant state court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “[Federal courts]

may not characterize [] state-court factual determinations as unreasonable ‘merely because [they]

would have reached a different conclusion in the first instance.’ . . . If ‘[r]easonable minds

reviewing the record might disagree’ about the finding in question, ‘on habeas review that does

not suffice to supersede the trial court’s . . . determination.’” Brumfield v. Cain, 135 S. Ct. 2269,

2277 (2015) (alterations in original) (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)).

       The AEDPA standard under § 2254(d) is a “difficult” test to meet and is a “highly

deferential standard for evaluating state-court rulings, which demands that state-court decisions be

given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). The petitioner

carries the burden of proof and with respect to review under § 2254(d)(1), that review “is limited

to the record that was before the state court that adjudicated the claim on the merits.” Id.

       In applying AEDPA’s standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond v. Beard, 539 F.3d

256, 289–90 (3d Cir. 2008). Furthermore, “[w]here there has been one reasoned state judgment

rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the same

claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see also Dennis

v. Sec’y Dep’t of Corr., 834 F.3d 263, 353 n.10 (3d Cir. 2016) (Jordan, J., concurring in part and

concurring in the judgment) (noting that while Ylst predates the passage of AEDPA, the Ylst

presumption that any subsequent unexplained orders upholding the judgment will be presumed to

rest upon the same ground is still valid). Additionally, AEDPA deference is not excused when

state courts issue summary rulings on claims as “[w]hen a federal claim has been presented to a

state court and the state court has denied relief, it may be presumed that the state court adjudicated



                                                  9
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 10 of 24 PageID: 1442



the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011) (citing Harris v. Reed, 489 U.S. 255, 265

(1989)).

    IV.      DECISION

             A. Fifth Amendment Rights

          In Petitioner’s Ground One, he argues that his Fifth Amendment rights were violated when,

during a post-arrest interview, he invoked his right to remain silent, but the prosecutor later

questioned him at trial regarding that post-arrest silence. Petitioner first raised this claim on direct

appeal. On appeal, the Appellate Division held, and the New Jersey Supreme Court summarily

affirmed, that the prosecutor had not, in fact, questioned Petitioner about his post-arrest silence at

all and that Petitioner’s argument was without merit. See State v. Drury, 889 A.2d 1087, 1097 (N.J.

Super. Ct. App. Div. 2006), aff’d in part, rev’d in part, 919 A.2d 813, 826 (N.J. 2007).

          After Petitioner was arrested on September 28, 2000, he was interviewed by Detective

Sheila Tatarek. (See ECF No. 37-2 at 85.) During the interview, Petitioner invoked his right to

remain silent. (See id.) On September 29, 2000, Petitioner was again brought to the criminal

investigation bureau and advised of his rights. (See ECF No. 37-2 at 86.) Detective Tatarek asked

Petitioner if he wanted to waive his right to an attorney and speak to Detective Tatarek about the

investigation. (See id.) Petitioner responded that “he didn’t take anything from anybody” and “the

girls wanted it.” (See id.) Detective Tatarek again asked Petitioner whether he wanted to waive his

right to an attorney and speak about the case. (See id.) Petitioner again repeated that “they wanted

it” and that “he didn’t force anybody to have sex.” (See id.) Petitioner decided that he did not want

to speak with police and asked for an attorney. (See ECF No. 37-2 at 87.) Prior to trial, a Miranda

hearing was held to determine whether Petitioner’s statements were admissible at trial. See State



                                                  10
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 11 of 24 PageID: 1443



v. Drury, No. A-5973-09T4, 2012 WL 1205862, at *8 n.5 (N.J. Super. Ct. App. Div. Apr. 12,

2012). The trial court ruled that Petitioner had been advised of his rights and had voluntarily

blurted out the statements, thereby making them admissible. See id. At trial, the prosecutor

questioned Petitioner about the statements he had made to Detective Tatarek.

              Q: You were just going to leave her there?

              A: Yeah.

              Q: You’re going to leave her there ‘cause you raped her?

              A: I never raped anybody in my life.

              Q: No?

              A: Nope. I got daughters, I got sisters.

              Q: You can’t rape if she wants it, right?

              A: If she wants it, how can I rape?

              Q: That’s what you told Detective Tatarek as soon as they picked
              you up?

              A: She wanted it. I mean, she made the deal to do it but the deal
              didn’t go through.

              Q: Told Detective Tatarek those girls wanted it; right? Because you
              never raped anybody?

              A: No, never raped anybody.

(ECF No. 37-6 at 67 (emphasis added).)

       Although no objection was made at trial, Petitioner argued on appeal and again contends

in the instant Petition that the prosecutor improperly questioned him regarding his post-arrest

silence, intimating Petitioner must be guilty because he did not immediately deny committing the

rape when he was first apprehended by police.




                                                11
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 12 of 24 PageID: 1444



       A prosecutor is not permitted to question a testifying defendant regarding his post-arrest

silence. Doyle v. Ohio, 426 U.S. 610, 619 (1976).

               [W]hen a person under arrest is informed, as Miranda requires, that
               he may remain silent, [. . .] it does not comport with due process to
               permit the prosecution during the trial to call attention to his silence
               at the time of the arrest and to insist that because he did not speak
               about the facts of the case at that time, as he was told he need not
               do, an unfavorable inference might be drawn as to the truth of his
               testimony.

Id. at 619 (quoting United States v. Hale, 422 U.S. 171, 182-83 (1975) (White, J., concurring)).

       Upon review of the record, this Court cannot conclude that the prosecutor remarked upon

Petitioner’s post-arrest silence. The prosecutor did not mention, or even imply, that Petitioner had

invoked his right to remain silent. Nor did the prosecutor’s line of questions raise any inference

that Petitioner must be guilty because he did not immediately deny committing the crime when he

was arrested by police. The prosecutor briefly asked Petitioner about statements he had made to

Detective Tatarek; statements that the court had ruled were admissible following a Miranda

hearing. Thus, the prosecutor did not infringe on Petitioner’s Fifth Amendment right because the

prosecutor never questioned Petitioner about his post-arrest silence. Accordingly, the denial of this

claim by the state courts was not an unreasonable application of clearly established federal law.

           B. Sexual Assault Charge

       In Ground Two, Petitioner renews his direct appeal claim that the State failed to prove

beyond a reasonable doubt that he sexually assaulted Jane Jones, a violation of his Fourteenth

Amendment due process rights. 2 Specifically, Petitioner states the following:


2
        Petitioner does not appear to have raised this claim at each level of state appellate review
and has therefore not exhausted this claim in state court as required by federal habeas law. See 28
U.S.C. § 2254(b)(1)(A). On direct appeal, Petitioner did argue that the State had not proven the
first-degree sexual assault charge beyond a reasonable doubt. (See ECF No. 37-12 at 2.) However,
after the New Jersey Supreme Court ruled on his case in 2007, Petitioner never raised the argument
that the second-degree sexual assault charge was not proven beyond a reasonable doubt, or that he

                                                 12
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 13 of 24 PageID: 1445



               I never penetrated nor had sex with the alleged victim during the
               commission of a carjacking nor any other time. The NJ Supreme
               Court agreed that I didn’t commit a sexual assault during the
               commission of a carjacking and molded that first degree aggravated
               sexual assault charge into a second degree sexual assault conviction
               and charge. This offense was not proven beyond a reasonable doubt.
               The entire sexual assault charge and conviction should have been
               vacated or I should have received a new trial. But the NJ Supreme
               Court made their ruling and rendered the issue moot.

(ECF No. 11 at 11.)

       “[T]he Due Process Clause requires the prosecution to prove beyond a reasonable doubt

all of the elements included in the definition of the offense of which the defendant is charged.”

Patterson v. New York, 432 U.S. 197, 210 (1977). A reviewing court may determine that a

conviction violates Due Process if it is supported “only by evidence that no reasonable trier of fact

could find guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 317 (1979).

Evidence is deemed sufficient to support a conviction “so long as ‘after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Cavazos v. Smith, 565 U.S. 1, 7 (2011)

(quoting Jackson, 443 U.S. at 319). Pursuant to 28 U.S.C. § 2106, federal appellate courts have

concluded that their “power to modify erroneous judgments” authorizes them to reduce a

defendant’s conviction “to a lesser included offense where the evidence is insufficient to support

an element of the [greater] offense stated in the verdict,” and the Supreme Court has “noted the


should have been given a new trial instead of a modification of his first-degree sexual assault
charge. Therefore, this claim has not been exhausted. 28 U.S.C. § 2254(b)(1)(A).
        However, the exhaustion requirement is not a jurisdictional requirement to the exercise of
habeas corpus jurisdiction over the merits of a state prisoner’s claims, and a district court may
deny a claim on its merits despite non-exhaustion “if it is perfectly clear that the applicant does
not raise even a colorable federal claim.” Granberry v. Greer, 481 U.S. 129, 135, 107 S. Ct. 1671,
95 L. Ed. 2d 119 (1987). Accordingly, notwithstanding Petitioner’s failure to exhaust this claim,
this Court will proceed to address the substantive merits of the claim. 28 U.S.C. § 2254(b)(2);
Lindh v. Murphy, 521 U.S. 320, 333 n.7, 117 S. Ct. 2059, 138 L. Ed. 2d 481 (1997) (“[Section
2254(b)(2) authorizes] federal courts to deny unexhausted claims on the merits.”).

                                                 13
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 14 of 24 PageID: 1446



use of such practice with approval.” Rutledge v. United States, 517 U.S. 292, 305-06 (1996)

(quoting Austin v. United States, 382 F.2d 129, 140, 141-43 (D.C. Cir. 1967); see also United

States v. Eiland, 738 F.3d 338, 359 (D.C. Cir. 2013) (recognizing ability of courts of appeals to

direct entry of judgment for a lesser-included offense when conviction of a greater offense cannot

be sustained).

       Similarly, New Jersey appellate courts have the authority “to enter a judgment of

conviction for a lesser included offense where the jury verdict necessarily constitutes a finding that

all of the elements of the lesser included offense have been established and where no prejudice to

the defendant results.” State v. Farrad, 753 A.2d 648, 658-59 (N.J. 2000). At the time of

Petitioner’s conviction and subsequent direct appeals, the law in New Jersey stated that a guilty

verdict may be molded to convict a defendant of a lesser-included offense if that following criteria

were met: “(1) defendant has been given his day in court, (2) all the elements of the lesser-included

offense are contained in the more serious offense, and (3) defendant’s guilt of the lesser-included

offense is implicit in, and part of, the jury verdict.” Farrad, 753 A.2d; see also State v. R.P., 126

A.3d 1226, 1231 (N.J. 2015) (reaffirming Farrad test but adding additional criteria that no undue

prejudice will result to the accused).

       Here, the findings of the jury at Petitioner’s trial were sufficient to support a finding of

each element of the lesser included offense of second-degree sexual assault. The Appellate

Division addressed this issue on direct appeal stating, in pertinent part:

                 The question then is whether the record permits us to conclude that
                 the jury found the elements of second-degree sexual assault under
                 [N.J. Stat. Ann.] 2C:14-2c(1), that is, an act of penetration when
                 defendant “use[d] physical force or coercion, but the victim [did]
                 not sustain severe personal injury.” There is no question that the
                 evidence supports such a finding; we must be satisfied, however,
                 that the jury actually made that finding, and we are. Second-degree
                 sexual assault, as defined by [N.J. Stat. Ann] 2C:14-2, requires proof


                                                  14
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 15 of 24 PageID: 1447



               of sexual penetration under one of several circumstances, including
               the actor’s use of “physical force or coercion.” The jury found
               defendant guilty on Count 4, charging the separate crime of
               terroristic threats against Jones, that is, threatening “to commit any
               crime of violence with the purpose to terrorize . . .” See [N.J. Stat.
               Ann.] 2C:12-3. That finding meets the required element of [N.J.
               Stat. Ann.] 2C:14-2c(1).

State v. Drury, 889 A.2d 1087, 1095 (N.J. Super. Ct. App. Div. 2006) (footnote omitted).

       The New Jersey Supreme Court summarily affirmed the Appellate Division’s modification

of the conviction to a second-degree offense.

       This Court concurs with the holding of the New Jersey Supreme Court and the reasoning

of the Appellate Division. The New Jersey Model Criminal Jury Charge instructs that the offense

of second-degree sexual assault requires a jury find the following elements:

               1. That defendant committed an act of sexual penetration with
                   another person.
               2. That defendant acted knowingly.
               3. That the defendant used physical force or coercion.
               4. That the victim did not sustain severe personal injury.

New Jersey Model Jury Charges (Criminal), “Sexual Assault by Force or Coercion (N.J. Stat. Ann.

§ 2C:14-2c(1))” (rev. Jan. 24, 2005).

       The first two elements of second-degree sexual assault mirror the first two elements of

first-degree sexual assault. Thus, the jury’s finding that Petitioner was guilty of first-degree sexual

assault necessitates the conclusion that the jury also found the first two elements of second-degree

sexual assault. Regarding the third element required for second-degree sexual assault, and as the

Appellate Division noted, the jury found Petitioner was guilty of terroristic threats against Jane

Jones. (See ECF No. 37-9 at 3.) To have found Petitioner guilty of terroristic threats, the jury had

to find that Petitioner “threaten[ed] to commit a crime of violence against [Jane Jones].” (See id.)

This finding by the jury that Petitioner had threatened the Jane Jones with violence also



                                                  15
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 16 of 24 PageID: 1448



necessitates the conclusion that the jury found the third element of second-degree sexual assault,

that Petitioner had used physical force or coercion against her. Accordingly, the jury can be said

to have found all of the elements necessary to convict Petitioner of the lesser-included offense of

second-degree sexual assault, and his guilt was proven beyond a reasonable doubt.

        The holding of the New Jersey Supreme Court to modify Petitioner’s first-degree

conviction to a second-degree conviction was not in violation of clearly established federal law.

As discussed above, federal law permits appellate courts to reduce a defendant’s conviction to a

lesser included offense where the evidence is insufficient to support an element of the greater

offense stated in the verdict. Having determined that a first-degree conviction of sexual assault

could not be sustained, the New Jersey Supreme Court reduced Petitioner’s conviction to the

lesser-included offense after finding that the jury’s verdict supported all of the elements of that

lesser offense. Therefore, Petitioner’s claim does not violate clearly established federal law and he

is not entitled to relief on this claim.

            C. Dr. Goode’s Failure to Appear at Trial

                1. Sixth Amendment Right to Effective Assistance of Counsel

        In Ground Three, Petitioner appears to be raising an ineffective assistance of counsel claim

based upon his trial counsel’s failure to move for a judgment of acquittal after a subpoenaed

witness refused to appear in court. Petitioner subpoenaed Dr. Goode, the doctor who performed a

pelvic examination of the victim, to testify at trial. (See ECF No. 37-6 at 25-26.) However, Dr.

Goode failed to appear. (See id.) The State and defense counsel agreed to provide a stipulation to

the jury, in lieu of Dr. Goode’s testimony, that would include the relevant information about which

Dr. Goode would have testified. (See id. at 31.) The agreed-upon stipulation stated:

                Dr. Goode performed a pelvic examination at the emergency room
                of Robert Wood Johnson University Hospital on [Jane Jones]. The


                                                 16
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 17 of 24 PageID: 1449



               examination revealed that there were no signs of trauma to [Jane
               Jones’] genital area. There were no bruises to the vagina or the vulva
               that were noted. [Jane Jones] was cooperative. Her last prior act of
               intercourse was early August. The general examination given to
               [Jane Jones] revealed that [Jane Jones] had bruises on her neck. This
               examination was performed on September 17th, 2000.

(ECF No. 37-6 at 32.)

       In the instant claim, Petitioner contends that Dr. Goode’s testimony would have negated

any finding of sexual assault, and that because Dr. Goode did not testify, the trial court and

Petitioner’s trial attorney “let the jury assume things that aren’t true.” (ECF No. 11 at 12.)

Specifically, Petitioner states he “never penetrated nor had sex with the alleged victim. I

masturbated myself with the help of the alleged victim and it was all consensual.” (See id.)

Petitioner appears to be arguing that if Dr. Goode had testified, Dr. Goode’s testimony would have

proven that Petitioner did not sexually assault Ms. Jones. When defense counsel learned that Dr.

Goode refused to appear in court, Petitioner argues that his trial counsel should have made a motion

for a judgement of acquittal. 3




3
         Petitioner does not appear to have raised this claim at each level of state appellate review
and has therefore not exhausted this claim in state court as required by federal habeas law. See 28
U.S.C. § 2254(b)(1)(A). Before the PCR court, Petitioner did raise a similar claim alleging that
Dr. Goode’s failure to appear in court deprived defendant of “his federal and state constitutional
rights to the effective assistance of counsel, to due process, and to a fair trial.” (See ECF No. 37-
21 at 22.) On appeal from the PCR court’s denial of his petitioner, however, Petitioner did not
raise that claim, bringing instead only claims of ineffective assistance of PCR. Therefore, this
claim has not been exhausted. 28 U.S.C. § 2254(b)(1)(A).
         However, as discussed previously, the exhaustion requirement is not a jurisdictional
requirement to the exercise of habeas corpus jurisdiction over the merits of a state prisoner’s
claims, and a district court may deny a claim on its merits despite non-exhaustion “if it is perfectly
clear that the applicant does not raise even a colorable federal claim.” Granberry v. Greer, 481
U.S. 129, 135, 107 S. Ct. 1671, 95 L. Ed. 2d 119 (1987). Accordingly, notwithstanding Petitioner’s
failure to exhaust this claim, this Court will proceed to address the substantive merits of the claim.
28 U.S.C. § 2254(b)(2); Lindh v. Murphy, 521 U.S. 320, 333 n.7, 117 S. Ct. 2059, 138 L. Ed. 2d
481 (1997) (“[Section 2254(b)(2) authorizes] federal courts to deny unexhausted claims on the
merits.”).

                                                 17
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 18 of 24 PageID: 1450



        The Sixth Amendment guarantees the right to effective assistance of counsel. U.S. Cont.

amend. VI. To prevail on a claim of ineffective assistance of counsel, a party must establish that:

1) counsel’s performance was deficient; and 2) the petitioner was prejudiced by counsel’s

deficiency. See Strickland v. Washington, 466 U.S. 668, 687 (1984). The first Strickland prong is

an objective standard which requires the petitioner to show that counsel made errors “so serious

that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687.

In evaluating whether counsel was deficient, “the proper standard for attorney performance is that

of reasonably effective assistance.” Id. The Constitution requires a fair trial, not some higher

quality of legal representation. See id. at 688-89. Thus, the standard is highly deferential, and

counsel is “strongly presumed to have rendered adequate assistance” and to have used “reasonable

professional judgment.” Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016). Therefore, for a

petitioner to satisfy the first prong of the Strickland test, they must “identify the acts or omissions

of counsel that are alleged not to have been the result of reasonable professional judgment.”

Strickland, 466 U.S. at 690.

        The second prong of the Strickland test requires that a petitioner demonstrate that “there is

a reasonable probability, but for counsel’s unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” Id. at 694. The petitioner bears the burden of demonstrating how he was

prejudiced. Thus, where a petition contains “no factual matter . . . and only provides unadorned

legal conclusion[s] . . . without supporting factual allegations, that petition is insufficient to warrant

an evidentiary hearing, and the petitioner has not shown his entitlement to habeas relief.” Judge v.

United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015) (internal quotations and citations

omitted).



                                                   18
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 19 of 24 PageID: 1451



       Here, Petitioner is unable to demonstrate the second Strickland prong. The results of Dr.

Goode’s report, that there were no signs of trauma to Ms. Jones’ genital area, that there were no

bruises to her vagina or vulva, and that Ms. Jones’ last prior act of intercourse was in early August,

were all presented to the jury in the agreed-upon stipulation. The jury was provided these facts,

which supported Petitioner’s argument that he had not sexually assaulted Ms. Jones, despite Dr.

Goode not testifying. The stipulation was read first by the judge, and Dr. Goode’s findings were

then again emphasized during defense counsel’s closing statement. Thus, the jury was not “led to

assume things that aren’t true” as Petitioner alleges, and Petitioner could not have been prejudiced

because all of the information he wanted the jury to glean was provided to them.

       Further, although Petitioner argues that his trial counsel was ineffective for failing to move

for a judgment of acquittal after becoming aware that Dr. Goode would not testify, Petitioner’s

trial counsel did, in fact, move for such a judgment of acquittal. New Jersey Court Rule 3:18-1,

which governs a motion before submission to jury provides:

               At the close of the State’s case or after the evidence of all parties has
               been closed, the court shall, on defendant’s motion or its own
               initiative, order the entry of a judgment of acquittal of one or more
               offenses charged in the indictment or accusation if the evidence is
               insufficient to warrant a conviction.

N.J. Ct. R. 3:18-1.

       On May 28, 2003, after learning that Dr. Goode would not be available to testify, and after

the close of the State’s case-in-chief, trial counsel made a motion for a judgement of acquittal,

arguing that the State had not presented a prima facie case for any of the alleged charges. (See ECF

No. 37-6 at 29.) However, the trial court ruled that a reasonable jury could find Petitioner guilty

of all of the charges beyond a reasonable doubt and denied trial counsel’s motion. (See id. at 30-

31.) Despite the fact that the motion was denied, the motion that Petitioner now alleges trial counsel



                                                  19
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 20 of 24 PageID: 1452



was ineffective for not bringing was actually raised. Thus, Petitioner cannot demonstrate that he

suffered prejudice as a result of having the stipulation read to the jury in lieu of Dr. Goode’s live

testimony.

        In addition to not being able to demonstrate prejudice, Petitioner also cannot establish that

trial counsel was deficient for not compelling Dr. Goode to testify. It appears from the record that

that Dr. Goode felt animosity towards Petitioner. (See ECF No. 37-23 at 8.) Trial counsel’s choice

to enter a stipulation and not to force Dr. Goode to testify was likely a prudent strategic choice.

See Strickland, 466 U.S. at 690-91 (holding that “strategic choices made thorough investigation of

law and facts relevant to plausible options are virtually unchallengeable”); see also United States

v. Schake, 57 F. App’x 523, 526 (3d Cir. 2003) (holding that counsel’s failure to call a witness was

reasonable because “counsel feared he would be a reluctant witness”). As the PCR court aptly

reasoned when ruling upon this issue, a stipulation allowed trial counsel to elicit the favorable facts

he wanted from Dr. Goode, while simultaneously avoiding the risk that Dr. Goode would add other

information during his testimony that may harm Petitioner. (See ECF No. 37-23 at 8-9.) Thus,

without being able to demonstrate that trial counsel was deficient or that Petitioner was prejudiced

by trial counsel’s alleged errors, Petitioner is not entitled to relief on this claim.

                2. Sixth Amendment Compulsory Process Clause

        In Ground Four, Petitioner states that, “Dr. Goode performed the rape exam and did receive

a subpoena to testify from me and the State but Dr. Goode refused to report to court to testify

during trial.” (ECF No. 11 at 14.) This claim is similar to Petitioner’s Ground Three, however, this

Court construes Petitioner’s claim as implicating the Compulsory Process Clause under the Sixth

Amendment.




                                                   20
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 21 of 24 PageID: 1453



       The Sixth Amendment provides a criminal defendant the right to offer the testimony of

favorable witnesses and “to have compulsory process for obtaining witnesses in his favor.” U.S.

Const. amend. VI. The right to present the testimony of witnesses and to compel their attendance,

if necessary, is a fundamental element of due process. See Washington v. Texas, 388 U.S. 14, 19

(1967). Although not a right expressly described in the Constitution, the Supreme Court has held

that this Compulsory Process Clause is grounded in the Sixth Amendment. See Taylor v. Illinois,

484 U.S. 400, 409 (1988). A defendant establishes that his right to the compulsory process has

been violated by demonstrating that “(1) he was deprived of the opportunity to present evidence

in his favor; (2) the excluded testimony would have been material and favorable to his defense;

and (3) the deprivation was arbitrary or disproportionate to any legitimate evidentiary or

procedural purposes.” United States v. Bianchi, 594 F. Supp. 2d 532, 545 (E.D. Pa. 2009) (citing

Mills, 956 F.2d at 445 (citing Rock v. Arkansas, 483 U.S. 44, 56 (1987)). Evidence is considered

material “only if there is a reasonable likelihood that the testimony could have affected the

judgment of the trier of fact.” Mills, 956 F.2d at 446 (quoting United States v. Valenzuela-Bernal,

458 U.S. 858, 874 (1982)). And, a “reasonable likelihood” is “a probability sufficient to undermine

confidence in the outcome.” Id. (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).

However, unlike other Sixth Amendment rights that arise automatically, action by a defendant is

required to invoke his right to compulsory process. Taylor, 484 U.S. at 410. “The very nature of

the right requires that its effective use be preceded by deliberate planning and affirmative conduct.”

Id.

       In the instant case, it is undisputed that Petitioner did not invoke his compulsory process

right at trial. Rather than request that the court compel the witness appear, trial counsel instead

made the decision to enter a stipulation about what Dr. Goode would have testified to and to have



                                                 21
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 22 of 24 PageID: 1454



that stipulation read to the jury in lieu of Dr. Goode’s live testimony. Moreover, Petitioner is unable

to demonstrate that his compulsory process was violated. First, the trial court did not deprive

Petitioner of the opportunity to present Dr. Goode’s testimony. Dr. Goode was issued a subpoena

by Petitioner’s trial counsel and when he did not appear, the court afforded trial counsel the

opportunity to reach out to Dr. Goode yet again.

               MR. SOMERS [trial counsel]: Your Honor, if we can address
               another matter, I subpoenaed Dr. Goode to come to trial and, your
               Honor, I haven’t heard from Dr. Goode. My detective went over to
               try to speak to him and give him the subpoena and asked him to call
               me so that I could tell him exactly when to be here. He has not
               responded, your Honor.

               THE COURT: When did you subpoena him?

               MR. SOMERS: Subpoenaed him two weeks ago.

               THE COURT: You haven’t heard anything?

               MR. SOMERS: No, I haven’t heard anything, your Honor. He
               indicated to my detective that he did not want to speak to me, that
               he would speak at trial.

               THE COURT: Okay.

               MR. SOMERS: And, your Honor, here again I have no way of --

               THE COURT: What was the date on the subpoena?

               MR. SOMERS: It was for the week, your Honor, if I may approach.

               THE COURT: If you want to take this time now and call him,
               perhaps Miss Higgins [prosecutor] you better call too and explain to
               the Doctor he has been subpoenaed and he should be here today. We
               haven’t heard anything from him?

               MR. SOMERS: No, your Honor, with the exception of what he told
               my detective. I had my detective try and reach out for him again
               yesterday. He was unsuccessful.

               THE COURT: All right. Call him now and let me know how you
               make out.


                                                  22
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 23 of 24 PageID: 1455




(ECF No. 37-6 at 25-26.)

         There was no further discussion on the record regarding Dr. Goode’s failure to appear until

trial counsel and the prosecutor informed the trial court that they had agreed upon a stipulation.

(See id. at 31.) When it became apparent that Dr. Goode was not going to appear in court, the trial

court agreed to read to the jury the stipulation. (See id.) Thus, the trial court cannot be said to have

deprived Petitioner of the opportunity to present evidence in his favor when the trial court both

permitted trial counsel the opportunity to reach out to Dr. Goode yet again and read to the jury the

stipulation about what Dr. Goode would have testified to had he appeared.

         Second, Petitioner cannot establish that Dr. Goode’s live testimony would have been

material and favorable to the defense to such an extent that it could have affected the jury’s

judgment. As discussed previously, the pertinent portions of Dr. Goode’s testimony that buttressed

Petitioner’s claim that he did not sexually assault Jane Jones were still presented to the jury through

the stipulation. Indeed, the stipulation included only evidence that was favorable to Petitioner.

There was no other information favorable to Petitioner’s defense indicated in the record that Dr.

Goode would have testified to that was not stated in the stipulation, and, significantly, Petitioner

does not allege that there was any such additional information. Thus, Petitioner cannot demonstrate

that Dr. Goode’s live testimony regarding the same information that was contained in the

stipulation that was read to the jury would have affected the jury’s judgment. Accordingly,

Petitioner is not entitled to relief under this claim.

    V.      CERTIFICATE OF APPEALABILITY

         Under 28 U.S.C. § 2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this


                                                   23
Case 3:13-cv-03135-BRM Document 39 Filed 06/16/20 Page 24 of 24 PageID: 1456



standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003);

see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not disagree

with this Court’s conclusion that Petitioner fails to make a substantial showing of the denial of a

constitutional right, Petitioner’s habeas petition is inadequate to deserve encouragement to proceed

further. Accordingly, a certificate of appealability is denied.

   VI.      CONCLUSION

         For the reasons stated above, the Petition for habeas relief is DENIED and a certificate of

appealability shall not issue.



DATED: June 16, 2020                                              /s/Brian R. Martinotti
                                                                  BRIAN R. MARTINOTTI
                                                                  UNITED STATES DISTRICT JUDGE




                                                  24
